10/18/2022


                                          DA 21-0144
                                                                                          Case Number: DA 21-0144

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 203



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

EDWARD LEROY SOUTHER,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Seventh Judicial District,
                       In and For the County of Dawson, Cause No. DC-19-81
                       Honorable Olivia Rieger, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, James Reavis, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Jonathan M. Krauss, Assistant
                       Attorney General, Helena, Montana

                       Brett Irigoin, Dawson County Attorney, Glendive, Montana



                                                   Submitted on Briefs: August 31, 2022

                                                              Decided: October 18, 2022


Filed:

                                 s g-6ma--if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     This case concerns a sentence imposed upon revocation in the Seventh Judicial

District Court, Dawson County. Edward Leroy Souther (Souther) pled guilty and received

a sentence imposing a period of incarceration followed by probation. Before discharging

his suspended sentence, Souther was arrested on probation violations. His suspended

sentence was revoked and, upon resentencing, Souther was granted 275 days of time for

presentence incarceration and 278 days of elapsed time—a total credit of 553 days. Souther

appeals his sentence imposed upon revocation, contending that the 553 days should be

credited towards each count for which he was convicted. We reject Souther’s contention

and conclude that the District Court correctly calculated Souther’s sentence pursuant to

§ 46-18-203, MCA, the relevant statute governing the imposition of sentence upon

revocation.

¶2     We restate the issue as follows:1

       Did Souther receive an illegal sentence when he was credited for elapsed time and
       presentence incarceration against only the aggregate of multiple sentences which
       were imposed consecutively?




1
  We decline the parties’ invitation to overrule precedent each finds disagreeable. The issue here
is resolved by applying the provisions of § 46-18-203, MCA, governing the revocation of
suspended sentences, and existing case law. While we have thoroughly considered each of the
parties’ arguments, there is no need to further address the parties’ arguments made either in support
of or against the named cases as this matter is resolved by a straightforward application of relevant
statutes and case law.

                                                 2
                 FACTUAL AND PROCEDURAL BACKGROUND

¶3     In August 2019, the State filed an Information charging Souther with two

misdemeanor counts of partner or family member assault (PFMA), one count of felony

PFMA, misdemeanor destruction of a communication device, felony violation of an order

of protection, and felony witness tampering. Souther entered into a nonbinding plea

agreement and pled guilty to three counts: misdemeanor PFMA (Count I); violation of an

order of protection (Count V); and witness tampering (Count VI). The District Court

sentenced Souther on February 25, 2020, in accordance with the nonbinding plea

agreement, as follows:

       Count V (violation of order of protection): 2 years in Montana State Prison
       (MSP), all but 10 days suspended with conditions, credit for 214 days of time
       served in jail prior to conviction, and a $500 fine (suspended);

       Count VI (witness tampering): 5 years in MSP, all suspended with
       conditions; and

       Count I (PFMA): 1 year in county jail all but 1 day suspended, credit for 1
       day time served, and a $100 fine (suspended).

The District Court ordered that Counts I and VI run concurrently to each other, but

consecutive to Count V. The court specifically required that Count V run first. The District

Court released Souther from custody and his probation commenced pursuant to the

suspended sentence on Count V.

¶4     Souther violated his probation in November 2020, and the State petitioned to revoke

his suspended sentence. The District Court revoked Souther’s suspended sentence and

imposed one year in the county jail for Count I; two years of incarceration on Count V; and
                                             3
five years of incarceration on Count VI, with two of those years suspended. Consistent

with the original sentence, the District Court ran Counts I and VI concurrent to each other

and consecutive to Count V and required that the sentence on Count V would run first.

Thus, Souther’s aggregate sentence was seven years to MSP, with 2 years suspended. The

District Court credited Souther 275 days of presentence incarceration against the sentence

in Count V, which represented 214 days of jail time previously credited in the original

judgment and 61 days for Souther’s jail time spent waiting for disposition of his revocation.

The District Court also granted Souther 278 days of elapsed time pursuant to

§46 -18 -203(7)(b), MCA. Thus, the total time granted to Souther was 553 days of credit.

¶5     Souther did not object to the 553 days of credit and agreed that this was a correct

calculation of credit.

                              STANDARDS OF REVIEW

¶6     “We review a criminal sentence for legality; that is, we determine whether the

sentence is within statutory parameters.” State v. Seals, 2007 MT 71, ¶ 7, 336 Mont. 416,

156 P.3d 15. “[T]he interpretation and construction of a statute is a matter of law and we

review whether the district court interpreted and applied a statute correctly de novo.” State

v. Jardee, 2020 MT 81, ¶ 5, 399 Mont. 459, 461 P.3d 108 (quoting State v. Triplett, 2008

MT 360, ¶ 13, 346 Mont. 383, 195 P.3d 819).

                                      DISCUSSION

¶7     Did Souther receive an illegal sentence when he was credited for elapsed time and
       presentence incarceration against only the aggregate of multiple sentences which
       were imposed consecutively?
                                             4
¶8     Preliminarily, we must address the State’s argument that Souther failed to preserve

this issue for appellate review because he never objected in the District Court to having

credit against only the aggregate of his multiple sentences. In doing so, we necessarily

address some of the analysis relevant for resolving the issue presented.

¶9     Revocation proceedings are civil matters and fundamentally differ from underlying

criminal conviction statutes. State v. Howard, 2020 MT 279, ¶ 13, 402 Mont. 54, 475 P.3d

392; State v. Haagenson, 2010 MT 95, ¶ 16, 356 Mont. 177, 232 P.3d 367 (“a revocation

proceeding [. . .] is a purely administrative action, [. . .] not a proceeding designed to punish

a criminal defendant for violation of criminal law”); State v. Boulton, 2006 MT 170, ¶ 16,

332 Mont. 538, 140 P.3d 482 (“the action to revoke [a] previously suspended sentence is

not a criminal adjudication”); State v. Lange, 237 Mont. 486, 489, 775 P.2d 213, 215 (1989)

(“a revocation hearing is simply an exercise of the trial court’s supervision over [a]

defendant during probation and the consequence of revocation is execution of a penalty

previously imposed”).

¶10    Once a district court revokes a suspended sentence, the sentence is “particularly and

expressly” governed by § 46-18-203, MCA. State v. Osborn, 2015 MT 48, ¶ 13, 378 Mont.

244, 343 P.3d 1188. Specifically, § 46-18-203(7)(b) controls revocation of a suspended

sentence:

       If a suspended or deferred sentence is revoked, the judge shall consider any
       elapsed time, consult the records and recollection of the probation and parole
       officer, and allow all of the elapsed time served without any record or
       recollection of violations as a credit against the sentence. [. . .] Credit must
                                               5
       be allowed for time served in a detention center or for home arrest time
       already served.

¶11    General provisions governing criminal sentencing do not apply to revocation

matters. State v. Seals, 2007 MT 71, ¶ 15, 336 Mont. 416, 156 P.3d 15. Criminal

sentencing statutes, such as § 46-18-201, MCA, apply “to the initial sentence imposed after

conviction of a crime upon a verdict or plea.” State v. Roberts, 2010 MT 110, ¶¶ 11-12,

356 Mont. 290, 233 P.3d 324. In contrast, § 46-18-203(7)(b), MCA, applies after a district

court has found that the defendant has violated the terms of the original suspended sentence

imposed under § 46-18-201, MCA. Roberts, ¶ 12.

¶12    Accordingly, if the sentence is imposed pursuant to a revocation proceeding,

§46-18-203(7)(b), MCA, expressly delineates the sentencing court’s authority and

available options. If the court imposes a sentence not authorized by statute, it is illegal and

its illegality may be reviewed on appeal absent an objection made in the trial court. “The

sentencing authority of a court exists solely by virtue of a statutory grant of power and

therefore cannot be exercised in any manner not specifically authorized.” State v. Lenihan,

184 Mont. 338, 342, 602 P.2d 997 (1979). Thus, “it appears to be the better rule to allow

an appellate court to review any sentence imposed in a criminal case, if it is alleged that

such sentence is illegal or exceeds statutory mandates, even if no objection is made at the

time of sentencing.” Lenihan, 184 Mont. at 343. Here, Souther argues that he did not

receive the credit to which he was entitled pursuant to § 46-18-203, MCA, contending he

should have received presentence incarceration and elapsed time credit for each count or

                                              6
sentence rather than for the aggregate of the sentences. Souther’s claim is thus premised

on an argument that his sentence exceeded the statutory parameters of § 46-18-203, MCA,

and is, therefore, illegal. Pursuant to Lenihan, we will review Souther’s alleged illegal

sentence.

¶13    In State v. Tracy, 2005 MT 128, 327 Mont. 220, 113 P.3d 297, this Court held that

credit must be given for all sentences that are being served concurrently, noting that

“concurrent means operating at the same time.” Tracy, ¶ 28. A defendant sentenced to

concurrent terms in effect receives credit against each sentence and the sentences are said

to have “merged.” See State v. Youpee, 2018 MT 102, ¶ 8, 391 Mont. 246, 416 P.3d 1050.

Conversely, when a court exercises its discretion to run sentences consecutively, a

defendant is entitled to presentence and elapsed time credit only once against the aggregate

of the consecutive terms because those sentences have not merged.                   Section

46-18-203(7)(b), MCA, does not provide for the repeated application of credit for

consecutive sentences.

¶14    Accordingly, Souther is not entitled to have presentence and elapsed time credited

against every count of his conviction—that is determined based on whether the sentences

were consecutively or concurrently imposed. Here, Counts I and VI were concurrently

imposed to each other and, thus, merge; however, because they were consecutively

imposed to Count V, they add an additional term of five years to Souther’s aggregate

sentence. The District Court did not impose an illegal sentence by crediting Souther only

with 553 days of presentence and elapsed time credit against the aggregate term of his
                                             7
consecutive sentences. Had the sentences for Counts I and VI been imposed concurrently

to Count V, then Souther’s sentences would have merged and the credit would have

effectively been applied against all Souther’s sentences. However, Souther did not receive

three concurrent sentences and credit was correctly applied by the District Court to the

aggregate sentence— seven years with all but two suspended—that Souther received upon

revocation.

                                    CONCLUSION

¶15   Souther’s sentence was not illegal because Souther is only entitled to credit for

elapsed time and presentence incarceration against the aggregate of the multiple

consecutive sentences the District Court imposed.

¶16   Affirmed.


                                                /S/ LAURIE McKINNON


We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                            8